*1197Appeal from a judgment of the Supreme Court, Wayne County (Dennis M. Kehoe, A.J.), entered April 3, 2007 in a proceeding pursuant to RPTL article 7. The judgment granted the motion of respondents to dismiss the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted respondents’ motion to dismiss the petition in this proceeding pursuant to RPTL article 7 based upon petitioner’s failure to “specify the time and place of the hearing on the petition” in the notice of petition (CPLR 403 [a]). “[T]he filing and service of a notice of petition lacking a return date is ‘jurisdictionally defective’ ” (Matter of Oates v Village of Watkins Glen, 290 AD2d 758, 759 [2002]; see Matter of Niagara Mohawk Power Corp. v Town of Tonawanda Assessor, 309 AD2d 1251 [2003]). Present—Gorski, J.P., Martoche, Smith, Centra and Green, JJ. [See 2007 NY Slip Op 31750(U).]